Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 05/27/2021; and IDS filed on 09/15/2021 and 05/27/2021.
Claims 1, 3-4, 16, 33, 35 have been amended.
Claim 53 has been added.
Claims 1-4, 8, 13, 16, 21-23, 25-26, 33, 35, 47-48, 50-53 are pending in the instant application.
Claims 50-52 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a composition comprising…separately or together”, “a first pulsatile release component comprising a sole active pharmaceutical ingredient….is levodopa…providing for a predetermined lag time of 2 to 8 hours” and “a second pulsatile release component comprising a sole active ingredient…is DOPA…providing a predetermined lag time of 2 to 8 hours”. Both lag time are the same, which would result in a single pulsatile release of both active ingredients, especially when levodopa release has a lag time of 2 hours.
	Claim 2 recites the lag time of the first pulsatile release is longer than the second pulsatile release, which makes the first pulsatile release occurs AFTER the second pulsatile release. The Examiner finds it strange that the second pulse release is called the first pulsatile release and the second pulse release is called the first pulsatile release. Is this correct?

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12-13, 16, 21-23, 25-26, 33, 35, 47-48, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (US 2003/0224045) in view of DEVANE et al (US 2008/0118556), JAIN et al (Recent technologies in pulsatile drug delivery systems, Biomatter, 1:1, (2011), pg. 57-65), HIRSH et al (US 2003/0035839), and VIRRKI et al (US 6,500,867).

	HAN does not explicitly teach lag time; or lag time between 2-8 hours; or mini-tablets.  
	DEVANE teaches the prior at had known that the duration of lag time may be varied by altering the amount and/or composition of the modified release coating or by altering the amount and/or composition of the modified release matrix material utilized to achieve the desired release profile (see [0040]). Thus, the duration of the desired lag time can be 
	JAIN teaches the prior art had known of pulsated drug delivery systems, wherein a tablet core coated with ethyl cellulose resulted in a pulsatile release of drug.  The lag time increases with increasing coating thickness and hardness of the core table (see pg. 2, 2nd col). The lag time is essential for the drugs that undergo degradation in gastric acidic medium (e.g., peptide drug) and irritate the gastric mucosa or induce nausea and vomiting. Targeting a drug to distal organ of gastro-intestinal tract (GIT) like colon requires that the release is prevented in the two-third portion of the GIT. The drugs that undergoes first-pass metabolism, resulting in reduced bioavailability, altered steady-state levels of drug and metabolite and potential food drug interaction, require delayed released of the extent possible. Thus, it’s obvious to make a delayed release composition to avoid first-pass metabolism.

VIRKKI teaches the bioavailability of carbidopa increases when carbidopa is added separately from levodopa and entacapone, such as in the form of granules (see col. 2, line 33-62), which can read on mini-tablets and further in the form of tablets and capsules.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using coatings to have lag times (delayed release) of both drugs particles, including derivatives. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent irritation of the gastric mucosa and prevent first-pass metabolism, and reasonably would have expected success because delayed release drug technology are well-known in the pharmaceutical industry and DEVANE teaches delayed release can be in both components.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the particulates into mini-tabs with delayed-release coatings. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow for easy administration of the drugs, and reasonably would have expected success because mini-tablets are known in the pharmaceutical industry.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate carbidopa separately from the levodopa drug in 
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the lag times to avoid first pass-metabolism, such as 2-4 hours delayed, the lag time release of enough DOPA prior to levodopa release to protect the levodopa drug from decarboxylation, desire drug release profile, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the Han et al. reference is limited to compositions wherein both levodopa and carbidopa are present together in an immediate release form and wherein both levodopa and carbidopa are present together in a sustained release form.
Without admission or prejudice to the claims, Applicant has amended independent claim 1 to emphasize the subject matter of dependent claim 12. Furthermore, Applicant has 
	The Examiner finds this argument unpersuasive, because the secondary reference VIRRKI teaches separating the carbidopa from the levodopa would increase the bioavailability or carbidopa. Thus, one skilled in the art would separate the drugs into different granules.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618